Citation Nr: 1236053	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-32 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for Type II diabetes mellitus.

2.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional VA outpatient treatment records.  In its September 2011 Decision, the Board also granted entitlement to a total disability rating based on individual unemployability (TDIU).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded a VA psychiatric examination since November 2008, roughly four years ago.  An August 2011 VA outpatient record, however, indicates that his psychiatric medication was recently increased in dosage.  This would be consistent with an increase in severity, and the Board accordingly finds that a new VA examination is warranted.  See VAOPGCPREC 11-95 (April 7, 1995) (a new VA examination is needed in rating cases where there is an indication of an increase in severity).

The Board also finds that VA outpatient treatment records, from the VA Central California Health Care System, should be obtained.  In this regard, the Board notes that, when last seen for diabetes mellitus treatment in August 2011, the Veteran was advised to return to the clinic in four to six weeks.  It therefore logically follows that there exist additional records of treatment of this disability.  Given that the Veteran was last examined for this disability in November 2008, the Board also finds that a reexamination would be prudent.

Accordingly, this case is REMANDED for the following action:

1.  The VA Central California Health Care System must be contacted and requested to provide all records of treatment of the Veteran dated since August 2011.  All records must be added to the claims file.  If no such records are available, this fact must be noted in the claims file.

2.  The Veteran must then be afforded a VA psychiatric examination for his PTSD, with a psychiatrist or psychologist who has reviewed the claims file and all relevant Virtual VA records.  The examiner is requested to note all subjective complaints, describe all objective symptoms, and provide a multi-axial diagnosis with a Global Assessment of Functioning score assigned.  Specific symptoms warranting attention include, but are not limited to, social and occupational impairment and the presence of any suicidal ideation.  All opinions must be supported by a complete rationale in a typewritten report.

3.  The Veteran must also be afforded a VA endocrine diseases examination for his type II diabetes mellitus, with an appropriate examiner who has reviewed the claims file and all relevant Virtual VA records.  The examiner is requested to address the following:

a) whether insulin is required for the Veteran's disability;

b) whether regulation of activities is required;

c) the frequency of any episodes of ketoacidosis or hypoglycemic reactions, and the treatment required in such instances; 

d) the symptoms and severity of any complications of the disability; and 

e) whether there has been progressive loss of weight or strength.

All opinions must be supported by a complete rationale in a typewritten report.

4.  Then, this appeal must be readjudicated.  If the determination of either claim remains less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

